                Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 1 of 14




1    RICHARD TAN, SBN 327366
     LAW OFFICES OF RICHARD TAN
2
     3020 Bridgeway, Suite 192
3    Sausalito, CA 94965
     Telephone: (510) 345-3246
4    Facsimile: (415) 532-1310
     Email: richardtan@tutanota.com
5

6    Attorneys for Plaintiffs,
     KEITH H. WASHINGTON,
7    SAN FRANCISCO BAY VIEW
     NATIONAL BLACK NEWSPAPER
8

9                         IN THE UNITED STATES DISTRICT COURT

10                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

11
     WASHINGTON, KEITH H. and SAN                )   Case No.: 4:21-cv-00787-JST
12
     FRANCISCO BAY VIEW NATIONAL                 )
                                                 )
13   BLACK NEWSPAPER,                            )   THIRD DECLARATION OF MARY
                                                 )   RATCLIFF IN SUPPORT OF
14         Plaintiffs,                           )   PLAINTIFFS’ REPLY TO
                                                 )   DEFENDANTS’ OPPOSITION TO
15
                    vs.                          )   APPLICATION FOR A TEMPORARY
                                                 )
16                                               )   RESTRAINING ORDER AND/OR
     FEDERAL BUREAU OF PRISONS, GEO              )   ORDER TO SHOW CAUSE AND FOR
17   CALIFORNIA, INC., MONICA HOOK,              )   PRELIMINARY INJUNCTION
     MARIA RICHARD, WILL GOMEZ and               )
18
     MURTALA LANVAL,                             )
                                                 )
19                                               )
           Defendants.                           )
20                                               )
21

22    I, Mary Ratcliff, hereby declare:
23         1.       I have personal knowledge of the matters stated in this Declaration, and
24    if called and sworn as a witness in this matter, I could and would competently testify
25    thereto.
26         2.       I am the co-publisher of the San Francisco Bay View National Black
27    Newspaper (“SF Bay View”).
28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Mary Ratcliff in Support of of Plaintiffs’ Reply to Defendants’ Opposition
     to Application for TRO and/or PI - 1
             Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 2 of 14




1          3.     The SF Bay View is published monthly, with a print run of 20,000 every
2     month. Out of each run, approximately 3,000 copies are mailed to prisoners across
3     the United States.
4          4.     I have been the editor of the SF Bay View since 1991. I ran the SF Bay
5     View with my husband, Willie Ratcliff, who distributed the paper and helped with
6     many other aspects of the work.
7          5.     Willie is now 88 years old, and has Alzheimer’s. As he began to
8     withdraw, the full weight of running the business fell on my shoulders.
9          6.     I am 82 years old, and my strength is receding. I was diagnosed with
10    metastatic breast cancer in July 2020, and needed to find a replacement to step into
11    my role.
12         7.     Keith H. “Malik” Washington has been writing for the SF Bay View since
13    2013. We determined that he would be the perfect replacement for me after I was
14    diagnosed, and made an offer to hire him as an Assistant Editor.
15         8.     When Keith H. “Malik” Washington was hired to be the Assistant Editor
16    of the SF Bay View, I sent a letter confirming his employment to Maria Richard, the
17    Facility Director at the Taylor Street Center, on August 21, 2020. A true and correct
18    copy of this letter is attached as Exhibit “2” to the Declaration of Maria Richard in
19    support of Defendants’ Opposition to Plaintiffs’ Motion for a Temporary Restraining
20    Order or Preliminary Injunction (“Defendants’ Opposition”).
21         9.     The letter states:
22
                  “This is to confirm that we will be providing Keith H. Washington with
23                both employment and housing when he arrives on Sept. 3.

24                We’ll be happy to provide any further information you require and can
                  be reached at editor@sfbayview.com or by calling at (415) 671-0789.”
25

26         10.    My letter does not mention any restrictions on where Malik’s workplace
27    will be. It only states that he will be employed by the SF Bay View. I did not agree to
28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Mary Ratcliff in Support of of Plaintiffs’ Reply to Defendants’ Opposition
     to Application for TRO and/or PI - 2
             Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 3 of 14




1     any requirement that Malik work solely at the SF Bay View offices at 4917 3rd Street
2     in San Francisco.
3          11.    My understanding was that, just like any working newspaper journalist,
4     Malik would be expected to report on events outside the SF Bay View offices,
5     interview individuals outside the SF Bay View offices, and attend events such as
6     fundraisers for the SF Bay View.
7          12.    Malik’s duties as the Assistant Editor, and the Editor-in-Chief after
8     November 21, 2020, include the following:
9          13.    First and foremost, Malik’s job involves developing and writing stories
10    and story ideas. A crucial component of this role includes building relationships with
11    other reporters, news editors and organizations in the community. This includes
12    developing story ideas, research and investigation collaboratively with other
13    members of the journalistic community, both in the Bay Area and nationally. This
14    role includes interviews and covering breaking news at locations outside the SF Bay
15    View offices.
16         14.    Malik’s duties require him to be in regular contact with the public,
17    journalists and news media. These are professional contacts, not restricted to
18    interviews by other press.
19         15.    Malik’s duties include reaching out to potential donors and advertisers
20    for the SF Bay View, and fundraising for the paper. This includes attending
21    fundraisers organized by the SF Bay View, public events sponsored by the SF Bay
22    View, and networking with other individuals and organizations at outside events,
23    including rallies and demonstrations, who can provide funds for the paper.
24         16.    Malik’s duties include processing and routing, when appropriate, emails
25    which the SF Bay View receives to the appropriate staff person to process. The SF
26    Bay View receives approximately 500 emails a day. Malik has to read these emails,
27    determine if a response is appropriate, and forward the email to the staff person who
28    can respond or act on the email.


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Mary Ratcliff in Support of of Plaintiffs’ Reply to Defendants’ Opposition
     to Application for TRO and/or PI - 3
             Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 4 of 14




1          17.      Malik’s duties include managing the social media accounts of the SF Bay
2     View. Prior to the events which form the basis for this lawsuit, Malik managed the SF
3     Bay View’s Instagram account.
4          18.      On September 5, 2020, I signed a “Resident Employment
5     Verification/Notification” form, which was also signed by Taylor Street Center
6     Facility Director Maria Richard. A true and correct copy of this letter is attached as
7     Exhibit “5” to the Declaration of Maria Richard in support of Defendants’
8     Opposition.
9          19.      The “Resident Employment Verification/Notification” form states:
10
                    “Since the individual’s responsibility to you and his/her accountability
11                  are crucial, we request that any behavioral problems or periods of
                    [unaccountability] be immediately reported to us at the below phone
12                  number/address.”
13         20.      I understood this reference to “accountability” to mean that if Malik

14    deviated from his work responsibilities, I needed to report that to the Taylor Street

15    Center.

16         21.      I did not understand “accountability” to mean that Malik was

17    unaccountable if he was physically outside of the SF Bay View offices. My

18    understanding was that Malik would perform the normal work expected of a

19    journalist and editor. That work includes attending fundraisers organized by the SF

20    Bay View, public events sponsored by the SF Bay View, and networking with other

21    individuals and organizations at outside events, including rallies and

22    demonstrations, who can provide funds for the paper.

23         22.      Sometime in September 2020, Murtala Lanval came to verify that Malik

24    was working at the SF Bay View. He came in the front door of the offices, up the

25    staircase and spoke briefly to me. He then opened the door to Malik’s office, saw that

26    he was inside, and left the building.

27         23.      No staff person from the GEO Group or the Taylor Street Center has

28    made a site visit to the SF Bay View since Murtala Lanval’s visit in September 2020.


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Mary Ratcliff in Support of of Plaintiffs’ Reply to Defendants’ Opposition
     to Application for TRO and/or PI - 4
             Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 5 of 14




1          24.    It is possible that I received a single phone call, between September
2     2020 and the present, from a staff person at the Taylor Street Center to verify that
3     Malik was working for the SF Bay View. I do not recall clearly. It is possible we never
4     received any phone calls to verify Malik’s presence at work at all.
5          25.    If I had known that the Bureau of Prisons or the GEO Group required, as
6     a condition of Malik’s employment, that he work only in the SF Bay View offices, I
7     would have immediately contacted the GEO Group to negotiate a change in those
8     conditions. Malik’s work requires him to be physically out in the community, both to
9     report on news stories and to build links with the neighborhood.
10         26.    On November 23, 2020, I received a phone call from Maria Richard,
11    around 11:00 a.m.
12         27.    I do not remember the call clearly, but I remember that Maria Richard
13    asked me if Malik was working for the SF Bay View when he was at the “No More
14    Cages” rally on November 14, 2020. I explained that he was, in his role as a
15    fundraiser for the SF Bay View. The entire conversation took about five minutes.
16         28.    Two days after the call, on November 25, 2020, I wrote an email to Maria
17    Richard and GEO Group employee Murtala Lanval seeking to clarify my work
18    responsibilities, the extent of BOP/GEO’s permission for me to attend and report on
19    outside events such as rallies and press conferences, and what the procedure is to
20    obtain authorization, should BOP/GEO require it, for me to attend such events.
21         29.    A true and correct copy of the November 25, 2020 email is attached to
22    this declaration as Exhibit “A”.
23         30.    The November 25 email stated, “I’m writing to clarify the responsibility
24    and our expectations of our employee, Keith H. Washington.”
25         31     The November 25 email stated, “Keith filled me in on the conversation
26    he had with Director Marie Richard. He has been impressed with her fairness and
27    believes that he can comply with her request not to speak or write about Geo Group
28    or the Bureau of Prisons while he is under their jurisdiction.”


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Mary Ratcliff in Support of of Plaintiffs’ Reply to Defendants’ Opposition
     to Application for TRO and/or PI - 5
             Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 6 of 14




1          32.    The November 25 email stated that “As the new editor, I [Mary] expect
2     him [Malik Washington] to report on local events and activities which take place
3     within the city of San Francisco. I do realize that because he [Malik] is under intense
4     supervision and scrutiny, we [the SF Bay View] must provide accountability of his
5     whereabouts. I am more than willing to work directly with your staff in order to
6     come up with a workable plan.”
7          33.    The November 25 email stated that “There is a lot of news that happens
8     right here in our own District 10, which includes our home neighborhood of Bayview
9     Hunters Point. If he [Malik] can get permission to stay within an eight-block radius
10    of our office, that would help him perform his job effectively.”
11         34.    The November 25 email stated “I [Mary] want to know what the
12    procedure is to request permission for Keith to attend and report on specific events
13    like press conferences given by public officials as well as community leaders or
14    entertainment and sports figures. Keith is becoming a celebrity in his own right, and
15    I also need to know what procedure you want him to follow whenever he is asked to
16    participate in interviews by other members of the media?”
17         35.    The November 25 email stated “We understand that GEO Group and the
18    federal Bureau of Prisons prohibit Keith from writing and speaking about conditions
19    inside the facility he is housed in currently or commenting on policy and procedures
20    as they relate to these agencies . . . Keith and I have discussed this policy and we
21    agree that we can comply.”
22         36.    The November 25 email stated “I [Mary] want to attempt to work within
23    the parameters of your policy and rules so I can get the most out of this amazing
24    human being that you know as Keith H. Washington who we all affectionately call
25    Malik.”
26         37.    The November 25 email stated “I think if someone had sat down with
27    Keith and explained to him your media policy, he would have been a lot more careful
28    not to step on anyone’s toes.”


     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Mary Ratcliff in Support of of Plaintiffs’ Reply to Defendants’ Opposition
     to Application for TRO and/or PI - 6
             Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 7 of 14




1          38.    The SF Bay View never received a response to its November 25 email,
2     whether from Defendant Richard, Defendant Lanval or any other GEO or BOP
3     representative.
4          39.    I mistakenly sent the November 25 email to the wrong email address for
5     Defendant Richard.
6          40.    On information and belief, Murtala Lanval did receive the November 25
7     email from the SF Bay View.
8          41.    In the November 25 email, I requested permission for Malik to speak at
9     Mother Brown’s Dining Room on November 26, 2020. Mother Brown’s Dining
10    Room is a Black-run non-profit run by the United Council of Human Services, which
11    provides food, case management and housing to hundreds of unhoused people every
12    day. I was scheduled to speak, lead the Thanksgiving attendees in song, and serve
13    food to the Thanksgiving attendees.
14         42.    Malik was not permitted to attend the event at Mother Brown’s Dining
15    Room on November 26.
16         43.    On January 8, 2020, at 10:57 a.m., I sent an email to Maria Richard and
17    Belief Iruayenama, Malik’s Case Manager, requesting permission for Malik to attend
18    a press conference at 1145 Market Street.
19         44.    Belief Iruayenama responded via email at 12:29 p.m., approving Malik to
20    go to the press conference.
21         45.    At 12:39 p.m., Maria Richard responded via email denying permission to
22    go to the press conference. The SF Bay View did receive this email. However, I did
23    not see the email when it was sent. I did not locate the email until February 17, 2021.
24    On that date, I was notified by Malik’s attorney, Richard Tan, that Maria Richard
25    had sent this email, and searched the SF Bay View Gmail account, at which point I
26    located a copy of the email.
27

28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Mary Ratcliff in Support of of Plaintiffs’ Reply to Defendants’ Opposition
     to Application for TRO and/or PI - 7
             Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 8 of 14




1          46.    The SF Bay View has always run on a shoestring budget. We are always
2     doing fundraising, and survive on a couple of small grants and our advertising
3     revenue, plus what we can fundraise.
4          47.    In 2020, because of lack of funds, we were forced to combine the July
5     and August issues of the paper into a single issue.
6          48.    If the SF Bay View was not able to fundraise effectively, it would
7     probably collapse.
8          49.    In addition to writing and editing, a crucial part of Malik’s job is
9     fundraising and soliciting advertising for the paper. This is essential for the
10    continued survival of the newspaper and for the community as a whole.
11         50.    The work that Malik does cannot be done solely from the SF Bay View
12    offices. A lot of the fundraising and advertising work has to be done out in the
13    community.
14         51.    Most of the articles in the SF Bay View are written by volunteer
15    contributors. Most of those contributors send in their own articles, and are not
16    available on-call to cover news stories.
17         52.    We only have four paid staff. Malik is the only writer on staff. If Malik
18    cannot cover a news story, that means that the story will not be covered.
19         53.    If Malik were removed from his job, or if he was not able to perform
20    some of his job functions, the work would probably have to be done by Nube Brown,
21    the Managing Editor.
22         54.    Nube is currently in charge of reading, selecting and transcribing letters
23    from prisoners to be published in the paper. We receive hundreds of letters from
24    prisoners each month, which must be read and sorted through.
25         55.    Nube’s skills are very different from Malik’s. Nube would not be able to
26    fill both her job functions at the same time. Also, we do not think she would have the
27    same impact as a fundraiser.
28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Mary Ratcliff in Support of of Plaintiffs’ Reply to Defendants’ Opposition
     to Application for TRO and/or PI - 8
               Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 9 of 14




1          56.     Beginning in January 2021, because of the stress caused by the
2     retaliation against Malik, the staff at the SF Bay View have been extremely stressed
3     by the need to defend him. Our February 2021 issue came out late. I am currently the
4     only person working on layout for the March 2021 issue; the remaining staff have
5     been forced to spend most of their time defending Malik.
6          57.     The SF Bay View lost about $ 10,000 in January 2021, because we were
7     not able to fundraise and solicit advertising effectively, due to the retaliation against
8     Malik.
9          58.     If Malik is not able to work as a fundraiser for the paper, I think the
10    paper could collapse.
11         59.     There are many skills which I want to pass on to Malik in the limited
12    time I have left. He needs to learn how to run a business effectively. He needs to
13    develop his editing skills. Most importantly, I need to pass on to him the history of
14    the Bayview-Hunters Point community – how the community works, who the
15    leaders in the community are and how to work effectively with them. I want to help
16    Malik realize his own vision as a journalist. This will not happen if Malik is removed
17    from his job.
18

19

20

21

22

23

24

25

26

27

28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Mary Ratcliff in Support of of Plaintiffs’ Reply to Defendants’ Opposition
     to Application for TRO and/or PI - 9
            Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 10 of 14




1          I declare under penalty of perjury that the foregoing is true and correct, except
2     as to those matters stated on information and belief, and as to those matters I believe
3     them to be true. Executed on February 23, 2021 in San Francisco, California.
4

5
                                              Signed:       Mary Ratcliff*_
6                                                           Mary Ratcliff
                                                            (Pronouns: she/her)
7

8
           *      I, Richard Tan, am the ECF user whose identification and password are
9
      being used to file the foregoing documents. Pursuant to Civil Local Rule 5.1(i), I
10
      hereby attest that concurrence in the filing of these documents has been obtained
11
      from each of its signatories.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Washington v. Federal Bureau of Prisons, Case No. 4:21-cv-00787-JST
     Declaration of Mary Ratcliff in Support of of Plaintiffs’ Reply to Defendants’ Opposition
     to Application for TRO and/or PI - 10
Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 11 of 14




                         Exhibit A
        Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 12 of 14




From: SF Bay View <                      >
Date: Wed, Nov 25, 2020 at 10:04 AM
Subject: Seeking compliance with Geo Group's policies and procedures
To: Marie Richard <marierichard@geogroup.com>, Murtala Lanval
<                         >
Cc: Charles Carbone <                            >, Mark Merin
<                       >, Shamann Walton <                                         >,
Gwendolyn Westbrook <                              >


I’m writing to clarify the responsibilities and our expectations of our employee, Keith H.
Washington, who has recently been promoted from assistant editor to chief editor here at the San
Francisco Bay View National Black Newspaper.

Keith filled me in on the conversation he had with Director Marie Richard. He has been
impressed with her fairness and believes that he can comply with her request not to speak or
write about Geo Group or the Bureau of Prisons while he is under their jurisdiction.

Since his release, Keith has been nothing short of phenomenal in his work performance and
dedication to our newspaper. As the new editor, I expect him to report on local events and
activities that take place within the city of San Francisco. I do realize that because he is under
intense supervision and scrutiny, we must provide accountability of his whereabouts. I am more
than willing to work directly with your staff in order to come up with a workable plan.

There is a lot of news that happens right here in our own District 10, which includes our home
neighborhood of Bayview Hunters Point. If he can get permission to stay within an eight-block
radius of our office, that would help him perform his job effectively.

I want to know what the procedure is to request permission for Keith to attend and report on
specific events like press conferences given by public officials as well as community leaders or
entertainment and sports figures. Keith is becoming a celebrity in his own right, and I also need
to know what procedure you want him to follow whenever he is asked to participate in
interviews by other members of the media?

We understand that Geo Group and the federal Bureau of Prisons prohibit Keith from writing or
speaking about conditions inside the facility he is housed in currently or commenting on policy
or procedures as they relate to these agencies

Keith and I have discussed this policy and we agree that we can comply. Keith will be free of
these constraints in May of 2021, so the operative word is patience.

Nevertheless, I want to attempt to work within the parameters of your policy and rules so I can
get the most out of this amazing human being that you know as Keith H. Washington but who
we all affectionately call Malik.
        Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 13 of 14




The key element that will make this all work is communication. I think if someone had sat down
with Keith and explained to him your media policy, he would have been a lot more careful not to
step on anyone’s toes. However, Keith is an activist at heart and a gifted journalist, and I want to
continue to nurture and support his growth and development as our new editor.

One more thing: I want to address a phone call I took yesterday afternoon. At the age of 81, my
hearing is very poor, and I can rarely understand the first few words the caller says. Those words
are often critical, as people typically begin a call by stating their name and position.
Unfortunately, I couldn’t discern those words and thought I was speaking with someone from the
neighborhood wanting an appointment with Keith. We get those calls often.

The caller asked whether Keith would be here on Thanksgiving. I said no because he’s scheduled
that day to speak at Mother Brown’s Kitchen, where hundreds of homeless folks gather for meals
and fellowship daily and especially on Thanksgiving. Malik has a beautiful singing voice and has
been asked to lift their spirits as he leads them in song and speaks words of inspiration. He will
also volunteer that day, as the demand this year is anticipated to be huge.

When the program wraps up, he’ll be coming back here to work, as the deadline for our
December paper is looming and he has stories to write, other content to select and many
decisions to make for how the first paper under his leadership is designed.

Since I assumed the woman on the phone wanted to meet with him during the day, I correctly
said that he wouldn’t be here. If it was one of you who called and I’d understood that, I would
have explained that his full Thanksgiving Day’s schedule includes the appearance at Mother
Brown’s starting around noon, then coming in to work for the evening.

Let me emphasize that the Bay View is a community newspaper that serves the Bayview Hunters
Point community, and Keith is now a respected member of this community. It follows that in his
capacity as editor, Keith will be at Mother Brown’s helping to feed and entertain the homeless.

I look forward to hearing back from you, Marie. Keith speaks very favorably about you and told
me you are a midwife, a calling that has vastly improved childbirth for countless mothers and
that we’ve reported on many times. Perhaps Keith can interview you for a story on that or a
related topic.

Meanwhile, may you all have a good day and a blessed Thanksgiving holiday.

cc: Attorney Charles Carbone
Attorney Mark Merin
Supervisor Shamann Walton
Mother Brown’s Director Gwendolyn Westbrook


Mary Ratcliff
SF Bay View
(415) 671-0789
       Case 4:21-cv-00787-JST Document 54 Filed 02/24/21 Page 14 of 14




https://sfbayview.com/
